ON PETITION FOR REHEARING
MR. CHIEF JUSTICE JAMES T. HARRISON:
Appellant has filed herein a petition for rehearing. In our view the petition for rehearing must be denied for the reasons set forth in the opinion of the court.
We wish to state, however, that the fact that the proof in the opinion of the trial court was not sufficient to sustain plaintiff’s cause of action as to proof of a contract, and in which opinion we have concurred, does not mean that this court approves of the conduct of the defendant McDonald as the same appears from the record in this cause.
Defendant J. J. McDonald until May 29, 1941, was licensed to practice law in this state, but on said date an order disbarring and removing his name from the list of persons entitled to practice law was made and entered in this court. See Ex parte McDonald, 112 Mont. 129, 113 P.2d 790.
The record here indicates that McDonald drafted the will at issue in this cause and such action, if sustained by proof thereof, would constitute the unlicensed practice of law. Plaintiff had cause to complain of the actions of defendant, and is to be commended for his zeal in attempting to bring defendant to account *458for Ms alleged tortious interference in tbe relations of attorney ■and client, but unfortunately sufficient proof was not made as to tbe existence of tbe contract of employment to sustain tbe burden of proof on plaintiff’s bebalf.
MR. JUSTICES DOYLE, CASTLES and JOHN C. HARRISON concur.